Citation Nr: 1010621	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-32 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from March 1960 to August 
1967 and from March 1972 to October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, and from a July 2005 rating decision by 
the RO in Little Rock, Arkansas.  The January 2005 rating 
decision declined to reopen a previously denied claim for 
service connection for a right shoulder disability.  The July 
2005 rating decision declined to reopen previously denied 
claims for service connection for a back disability.  

When the case was last before the Board in June 2008, the 
claims for entitlement to service connection for a right 
shoulder disability and a lumbar spine disability were 
reopened.  Each service connection claim on the merits was 
remanded for additional development.  In addition, the Board 
reopened the claim for entitlement to service connection for 
a neck disorder.  In an April 2009 rating decision, the 
Seattle, Washington RO granted entitlement to service 
connection for cervical degenerative disc and joint disease, 
claimed as neck disability.  As this is considered a full 
grant of the benefits sought on appeal, this issue is no 
longer before the Board.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).


FINDINGS OF FACT

1.  There is competent evidence that the Veteran's right 
shoulder disability is etiologically related to his service-
connected cervical spine disability.

2.  The Veteran's scoliosis was noted at service entry.

3.  There is competent evidence that the Veteran's scoliosis 
increased in severity as a result of his military service. 

4.  The medical evidence of record shows that the Veteran's 
degenerative disc disease of the lumbar spine is a 
superimposed disease or injury which was incurred during 
service.  


CONCLUSIONS OF LAW

1.  Right shoulder disability is proximately due to or the 
result of service-connected cervical spine disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2009).

2.  Lumbar spine disability was incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306, 4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in August 2004, April 2005, 
August 2008, September 2008, May 2009, and June 2009, the RO 
and the Appeals Management Center (AMC) provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate his claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the 
August 2008, May 2009, and June 2009 notice letters informed 
the Veteran as to disability ratings and effective dates.  

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claims, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claims were readjudicated by 
the RO in January 2010, after proper VCAA notice was provided 
and after the Veteran had an opportunity to respond.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Further, the Board is also satisfied as to substantial 
compliance with its June 2008 remand directives as required 
by Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court 
recently clarified that only substantial compliance, and not 
strict compliance, with the terms of an opinion request are 
required.  D'Aries v. Peake, 22 Vet. App. 97 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination more than substantially complied 
with the Board's remand order).  The Board remanded the 
Veteran's claims for entitlement to service connection for a 
right shoulder disability and for a lumbar spine disability 
for VA examinations and current treatment records.  Following 
completion of the requested development, the AMC 
readjudicated the claims in a January 2010 supplemental 
statement of the case.  The Board finds that in the present 
case, there was substantial compliance with the Board's June 
2008 remand directives. 

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence 
of the veteran being asymptomatic on entry into service, with 
an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).  If the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder has not been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

The Board notes that, generally, congenital or developmental 
defects are not "diseases" or "injuries" within the meaning 
of applicable statutes and regulations.  38 C.F.R. § 
3.303(c).  Defects are considered as "structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature."  VAOPGCPREC 89-90.  Nevertheless, even when there 
is an underlying congenital defect, if a superimposed disease 
or injury occurred during military service, the resulting 
increased disability is to be service-connected.  See 
VAOPGCPREC 82-90.  VA's General Counsel also has held that 
service connection can be granted for congenital 
abnormalities that are aggravated by service.  Under 
VAOPGCPREC 82-90, a disease considered by medical authorities 
to be of familial (or hereditary) origin by its very nature 
pre-exist claimants' military service; however, service 
connection for congenital, developmental or familial diseases 
could be granted if manifestations of the disease in service 
constituted aggravation of the condition.  VAOPGCPREC 82-90.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Moreover, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I. Right Shoulder Disability

The Veteran claims that he is entitled to service connection 
for a right shoulder disability because it began during 
service.  

The service treatment records note that the Veteran's upper 
extremities were normal on service entrance of his first 
period of service.  None of the service treatment records 
from his first period of service reflects any complaints or 
problems with respect to the right shoulder.  The June 1967 
separation examination report reflects that the right 
shoulder was within normal limits.  

In May 1982, during his second period of active service, the 
Veteran was seen for complaints of right shoulder pain.  The 
assessment was tendonitis of the right shoulder.  X-ray 
studies revealed calcific bursitis or tendonitis of the right 
shoulder.  The Veteran's April 1984 retirement examination 
report shows decreased range of motion of the right shoulder 
in terms of external rotation and abduction.  It was also 
noted that the Veteran had a painful right shoulder 
(bursitis) which was treated in 1977 and physical therapy.  
The Veteran reported in his report of medical history that he 
had swollen/painful joints, and painful or trick shoulder or 
elbow.  X-ray studies of the right shoulder from April 1984 
note no significant abnormalities.  

A February 1985 VA examination notes complaints of right 
shoulder discomfort.  The Veteran indicated that there was a 
tender spot just medial to the spine of the right scapula.  
The Veteran stated that during his military career he carried 
a tool box and this aggravated his shoulder.  Physical 
examination of the musculoskeletal system revealed that the 
shoulders had normal range of motion.  There was no atrophy, 
but there was a very mild tender spot just medial to the 
upper portion of the scapular spine on the right.  No mass 
was felt.  The diagnosis was that no right shoulder condition 
was found.  

The report of a November 2008 VA examination notes that the 
VA examiner reviewed the claims file.  A short medical 
history follows.  On physical examination, it was noted that 
the Veteran was tender at the superomedial aspect of his 
right shoulder in his supraspinatus fossa.  He was not tender 
about his shoulder joint.  His forward flexion was 150 
degrees on the right and left.  Abduction was 150 degrees on 
the right and left.  Internal rotation was 60 degrees on the 
right and left.  External rotation was 35 degrees on the 
right and 40 degrees on the left.  X-ray studies of the right 
shoulder showed normal bony anatomy with minimal degenerative 
change at the acromioclavicular joint, which was noted to be 
asymptomatic.  The examiner opined that the right shoulder 
had no disease in and of itself.  

The June 2009 VA examination report notes that the Veteran is 
diagnosed with right shoulder chronic sprain with 
acromioclavicular arthritis.  The examiner specified that the 
acromioclavicular arthritis is not related the cervical 
spine.  Instead, it is a normal progression of aging.  It was 
noted that the Veteran had shoulder complaints in service as 
early as 1977, when he was thought to have bursitis.  The 
examiner noted that the arthritis in the acromioclavicular 
joint did not occur within a year of service.  The examiner 
opined that the Veteran's acromioclavicular arthritis of both 
shoulders is due mainly to normal aging.  

The November 2008 and June 2009 VA examiner (the same 
examiner conducted both examinations) also noted that the 
trapezius muscle is a major contributor to the discomfort in 
the right shoulder, and that the right shoulder is a victim 
of the cervical spondylotic changes with radiation into the 
trapezius (which affects the shoulder because it is nearby 
and a part of the muscle group that is painful due to the 
service-connected neck disorder).  

After review of the evidence, the Board finds that service 
connection for a right shoulder disability is not warranted 
on a direct basis.  In this regard, there is no chronic 
disability of the right shoulder found during service.  
Although bursitis was diagnosed during service, it was not 
found at the time of service retirement.  Although the 
Veteran complained of right shoulder problems during the 
February 1985 VA examination, which is within one year of 
service retirement, the clinical examination of the right 
shoulder was normal and no right shoulder diagnosis was 
rendered at that time.  Additionally, the voluminous medical 
records do not show ongoing treatment or complaints regarding 
the right shoulder, and the most recent VA examinations 
reflect that the current right shoulder problems are either 
age related or are incorporated in with the cervical spine 
disability, for which service connection has already been 
granted.  

However, the evidence supports the claim for entitlement to 
service connection for a right shoulder disability on a 
secondary basis.  The November 2008/June 2009 VA examiner 
noted that the right shoulder arthritis is age related, did 
not originate during service or within one year of service, 
and is not related to the right shoulder diagnosis in 
service.  However, the examiner noted that the right shoulder 
is additionally painful and is affected by the cervical spine 
disability.  Specifically, the examiner opined that the 
trapezius muscle is a major contributor to the discomfort in 
the right shoulder, and that the right shoulder is a victim 
of the cervical spondylotic changes with radiation into the 
trapezius (which affects the shoulder because it is nearby 
and a part of the muscle group that is painful due to the 
service-connected neck disorder).  Moreover, at the June 2009 
VA examination, the examiner indicated that the trapezius 
muscle problem has been present since service.  Although the 
service-connected cervical spine disability contemplates 
limitation of motion of the neck, as well as pain, weakness, 
fatigue, lack of endurance, and incoordination due to such 
disability, the muscle pain and radiation to the right 
shoulder is not taken into account by the disability rating 
for the cervical spine disability.  As such, entitlement to 
service connection for a right shoulder disability as 
secondary to the cervical spine disability is granted.  
C.F.R. § 3.310.   

	II.  Lumbar Spine Disability

The Veteran contends that service connection for a low back 
disability is warranted because it began during service.

The March 1960 entrance examination report notes a postural 
dorsolumbar scoliosis, which was not considered disabling 
(NCD), as well as a 1/2 inch shortening of the left lower 
extremity with compensatory scoliosis and pelvic tilt.  A 
November 1960 service treatment record reflects that the 
Veteran had an evaluation for flying status.  At that time he 
complained of back pain due to curvature of the spine.  The 
scoliosis was repeatedly noted in periodic examinations, 
including in May 1962 when it was noted to be a scoliosis 
curvature greater than 1 inch, and in November 1964 when he 
was disqualified for flying status partly because of the 
scoliosis to the left with a 1.5 inch deviation.  The Veteran 
was treated for back pain diagnosed as muscle strain in 
February 1965.  A November 1966 flight status consult again 
noted scoliosis of the spine with complaints of back pain 
from curvature of the spine.  His June 1967 separation 
examination from his first period of service revealed that 
his spine was within normal limits. 

The Veteran's February 1972 enlistment examination for his 
second period of service was normal.  In January 1973, he was 
treated for back pain diagnosed as a paravertebral muscle 
strain.  In November 1974, he was seen for back pain with 
right lumbosacral muscle spasm.  In February 1976, he was 
seen for pain in his back between the shoulder blades after 
pushing a car.  On examination, there were findings of 
tenderness in the back muscles.  The diagnosis was muscle 
strain.

In May 1982, the Veteran was seen for complaints of back 
pain.  The assessment was low back pain.  X-rays from the 
same month revealed normal lumbosacral spine series.  The 
Veteran was seen again for back pain in October 1983.  It was 
noted that there was no known trauma.  The assessment was 
muscle spasm.

The Veteran's April 1984 retirement examination revealed his 
spine to be within normal limits.  The clinical records noted 
complaints of low back pain since 1961 secondary to scoliosis 
treated with ASA, NCNS.  His accompanying report of medical 
history revealed that he replied "yes" to having 
swollen/painful joints and recurrent back pain. 

A February 1985 VA examination report notes complaints of 
occasional back pain when he turns a certain way.  
Examination of the back revealed normal range of motion, 
normal straight leg raising, and no findings of decreased 
sensitivity to pinwheel testing.  Reflexes at the ankles and 
knees were normal and toe extensors and flexors were normal.  
X-rays taken of the lumbar spine were normal. The diagnoses 
included low back strain by history.

An August 1996 VA treatment record notes that the Veteran 
reported a health history of having hurt his back in 1988.  

Medical records dated from 1997 to 2004 document problems 
with the lumbar spine.  A private September 2003 magnetic 
resonance imaging (MRI) taken for low back pain and bilateral 
lower extremity symptoms with lifting injury in August 2003 
gave an impression of L5-S1 degenerative retrolisthesis with 
concentric posterior disc displacement and facet arthropathy 
and subluxation producing canal encroachment, and L4-5 
concentric posterior disc displacement and facet arthropathy 
also resulting in canal encroachment.  

A November 2005 letter from the Veteran's private treating 
doctor indicated that the Veteran has been treated by this 
doctor since September 2003 for back problems from an injury 
while working.  The doctor noted that the Veteran related 
that he had difficulty with his back since he has been in the 
military.  He had some dorsal and lumbar scoliosis at the 
time of his intake physical and he related that he did 
mention this at the time of discharge.  The Veteran reported 
a history of sedentary work with no lifting, pushing, or 
pulling since his discharge, and when he did unusual 
activities such as crawling or getting into unusual 
situations, his back did not tolerate this at all.  Physical 
examination was noted to show a restricted range of motion of 
the lumbar spine with positive left straight leg raising.  
MRI showed considerable degenerative disc disease at L4-5 and 
L5-S1 with marked spinal stenosis.  The doctor stated that 
the Veteran certainly had problems with his back prior to 
2003, these problems began during military service, and the 
history certainly would substantiate this.

A September 2004 VA examination report notes no 
musculoskeletal findings or diagnosis.

The report of a November 2008 VA examination notes that the 
Veteran began to have low back pain in late 1960 or early 
1961 when he was carrying a heavy toolbox.  He has had 
continuing back pain and stiffness since then.  X-ray studies 
of the lumbar spine showed five lumbar tight vertebrae with a 
slight convex left scoliosis.  His obliques show intact pars 
interarticularis with early degenerative changes in the facet 
joints.  His lateral showed normal lumbar lordosis with 
degenerative disc disease at L5-S1.  The diagnosis was 
chronic lumbar sprain with mild scoliosis and degenerative 
disc disease at L4-5 and L5-S1 that produces canal stenosis.  
The examiner opined that the scoliosis preexisted service and 
was therefore considered developmental.  The examiner opined 
that this had a very minor role in the problem as it presents 
today.  The examiner further opined that the pre-service 
condition was aggravated or worsened by activities in the 
service as well as due to natural progression of the disease.  

The report of a June 2009 VA examination notes that the 
Veteran has diagnoses of chronic lumbar sprain with 
degenerative disc disease.  X-rays of the lumbar spine showed 
five lumbar vertebrae as before (during the November 2008 
examination), with some degenerative changes and spurring on 
the discs.  There was a slight convex left curvature.  The 
pars were intact on both sides.  The degenerative changes 
with spurring are at L2, L3, and L4, and the lateral showed 
5-1 degenerative disc disease.  The examiner opined that the 
Veteran's minimal scoliosis was present at the time of 
enlistment and is still present.  The examiner stated that 
this certainly did preexist service and could be considered 
developmental.  But, in the examiner's opinion, the scoliosis 
is a very small part of the chronic sprain that he still has 
today.  It is the examiner's opinion that the Veteran's pre-
service condition was aggravated or worsened by the 
activities in the service, as well as due to normal aging.  
The examiner further opined that the service aggravated or 
contributed to or accelerated any pathologic process of a 
preexisting condition such that it would be at least 95 
percent service aggravated as compared to the natural 
progress of the disc itself.  

In light of the medical opinions in favor of the claim and no 
medical opinion against it, the Board finds that service 
connection is warranted for a low back disability.  
Initially, the Board notes that scoliosis was noted at 
service entry.  Therefore, the presumption of soundness does 
not apply.  Although the service retirement examination does 
not note that the scoliosis was worse than it was at service 
entry, the service treatment records clearly document low 
back problems during service, the medical and lay evidence 
since service notes ongoing back problems since service, and 
the only medical opinions of record are in favor of the 
claim.  The November 2008/January 2009 VA examiner 
essentially states that the scoliosis has little to do with 
the current low back disability, namely chronic lumbar sprain 
with degenerative disc disease; however, the examiner clearly 
indicates that the Veteran's military service aggravated, 
contributed to, or aggravated any pathologic process of a 
preexisting condition (such that it is 95 percent service 
aggravated as compared to the natural progress of the 
disease).  Therefore, entitlement to service connection for a 
lumbar spine disability is granted.




ORDER

Service connection for a right shoulder disability is 
granted.

Service connection for a lumbar spine disability is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


